—Order, Family Court, New York County (Richard Ross, J.), entered on or about July 8, 1996, which dismissed the petition as jurisdictionally defective, unanimously reversed, on the law, without costs, and the petition reinstated.
As conceded by respondent, the court’s conclusion that the petition was deficient because it was self-verified and not notarized was erroneous (see, CPL 100.30 [1] [d]; Matter of Shermaine J., 208 AD2d 158).
Contrary to respondent’s other arguments, we find that the petition was factually sufficient (Matter of Dirhim A., 178 AD2d 339) and was not otherwise defective (Matter of Samuel E., 240 AD2d 251, lv denied 90 NY2d 812). Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.